Title: To James Madison from Micah Sterling, 7 May 1819
From: Sterling, Micah
To: Madison, James


Honored Sir
Washington City 7th May 1819.
I hereby transmit in behalf of the Agricultural Society of the County of Jefferson, State of New York, a Diploma of Honorary Membership confered upon you by the unanimous voice of the Society.
When I left Watertown, my place of residence in that County I flattered myself with the honor of delivering it in person but circumstances prohibit Me from enjoying that high gratification.
We flatter ourselves that our humble but spirited efforts in the cause of agriculture will meet with the cordial approbation of the distinguished Men of the Nation, and more particularly are we assured of your approving sentiments from the noble example you have exhibited to the World in retiring from the highest office in the gift of a great and free People to patronize the peaceful & all important occupation of the Plough. With sentiments of high respect I am yours &c
M Sterling.
